           Case 1:17-cr-00506-TEJ Document 157 Filed 03/24/20 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,

                              Plaintiff,

v.                                                    CRIMINAL ACTION NO. 1:17-cv-00506

ISABEL FITZGERALD, et al.,

                              Defendants.

                                              ORDER

       On March 24, 2020, this Court held a telephonic status conference to discuss the schedule in

this case in light of the exigent circumstances created by the COVID-19 pandemic. For reasons more

fully stated on the record at this hearing, the Court CONTINUES the trial currently scheduled for

May 5, 2020, to August 3, 2020, at 9:00 a.m.            All other hearing dates and deadlines are

CONTINUED GENERALLY. The Court will hold another telephonic status conference to discuss

scheduling on June 3, 2020, at 2:00 p.m. The call-in information for that call is as follows: 703-

724-3100, then dial 4002661# to be placed on hold pending the start of the call.

       This delay is not attributable to lack of diligent preparation or failure to obtain evidence or

witnesses on the part of the Government, or to congestion of the Court’s calendar. This delay is due

to the Court’s reduced ability to obtain an adequate spectrum of jurors and the effect of the public

health recommendations on the availability of counsel and Court staff to be present in the courtroom

during this time period. Believing, for the reasons set forth above, that the ends of justice served by

granting a continuance outweigh the best interest of the public and the Defendants in a speedy trial,

the Court finds this time excludable under pursuant to 18 U.S.C. § 3161(h)(7)(A).

       IT IS SO ORDERED.

                                                  1
          Case 1:17-cr-00506-TEJ Document 157 Filed 03/24/20 Page 2 of 2


       The Court DIRECTS the Clerk to send a copy of this Order to the Defendants and counsel,

the United States Attorney, the United States Probation Office, and the United States Marshal.

                                            ENTER:         March 24, 2020




                                                 2
